Citation Nr: 1420353	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from September 1979 to August 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequently, jurisdiction was transferred to the RO in Buffalo, New York, which forwarded the appeal to the Board.  

A Travel Board hearing was held in May 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Buffalo, New York.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2013); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The Veteran has a current lumbar spine disability, lumbosacral strain with acute disc rupture, status post fusion, L3-L5, with posterior hardware, that was at least as likely as not incurred during or as a result of his active service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability, lumbosacral strain with acute disc rupture, status post fusion, L3-L5, with posterior hardware, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of the matter on appeal, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, supra, 701 F.3d 1331.  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, supra, 2 Vet. App. at 618.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Nieves, supra.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

Turning to the evidence of record, the Veteran has clearly been shown to have postoperative fusion from L3-L5 with posterior hardware; multiple levels of hemangiomas in the body of T12, L1, and L2; and no significant degenerative change in the upper lumbar spine.  See the September 2013 VA examination report.  

Based on the foregoing evidence, the Board finds that the first required element for service connection for a lumbar spine disability has been met.  See Walker, supra.  

With respect to inservice incurrence of a lumbar spine condition, a review of his service treatment records (STRs) reflects that the Veteran was seen in August 1980 for acute onset back pain after lifting a heavy bag.  This had occurred previously (about 3 years earlier).  The assessment was muscle strain of the thoracic back.  He was seen again for follow-up of back pain in January 1982.  He elected not to have a separation examination as indicated in a May 1983 service document which he signed.  There was no inservice record showing that the Veteran was involved in a motor vehicle accident (MVA) or that he was treated for injuries related thereto.  

Post STRs reflect additional injuries to the back.  For example, the Veteran had a chronic low back injury which "started" following a work injury at U.S. Airways in 1992.  The private physician noted that this injury ultimately resulted in lumbar fusion surgery in 1993.  He was also treated for low back complaints in the mid 1990s following a MVA in December 2005.  

Following examination by VA in May 2011, a favorable opinion was provided by the examiner who noted that a buddy statement was of record also reporting an inservice MVA wherein the Veteran injured his back.  In a July 2011 addendum report, the same examiner backtracked somewhat from his previous opinion.  He noted that his favorable opinion was based on the "accuracy" of the statements provided by the Veteran and his buddy.  He further stated that he was unable to resolve the lack of documentation in the STRs regarding the MVA.  His opinion was based "solely" upon the history of the Veteran and the buddy.  

The Veteran provided testimony in support of his claim in May 2013.  Received at the hearing was an additional buddy statement by another fellow serviceman who said that he was also in the inservice MVA.  He also corroborated the Veteran's assertion that the Veteran's back was injured in the accident.  Following the hearing, in June 2013, the Board remanded the claim to obtain additional records which might substantiate the Veteran's assertion that he initially injured his back during service in a MVA and for additional medical opinion.  

Records to substantiate the Veteran's claim that he injured his back during service were not obtained.  Additional VA examination report from September 2013 is of record.  The examiner reviewed the claims file.  She noted that the Veteran's related history included two inservice back injuries.  The first was the lifting injury which was documented.  The undocumented second back injury was from the alleged MVA.  She did note that there were two buddy statements of record reporting that the inservice MVA occurred and resulted in a back injury to the Veteran.  

The examiner also acknowledged that the Veteran had post service injuries to the back which he said exacerbated his low spine condition.  In her opinion, it was at least as likely as not that the Veteran's present back condition was related to the back problems that started during service.  She noted that her opinion was based in part on the accuracy of the Veteran's history as related by him and others.  For rationale, she stated that there was documentation that he was treated during service for a back condition.  She noted that the Veteran gave a history of ongoing symptomatology since that time.  Therefore, there was evidence of onset during service, a present diagnosis, and a nexus between the two.  The diagnosis was lumbosacral strain with acute disc rupture.  CT scan from November 2009 revealed postoperative fusion from the level of L3 through L5 with posterior hardware.

Based on this evidence, the finds that there is evidence of an inservice back injury.  Accordingly, the second required element for service connection for lumbar spine disability has been met.  See Walker, supra.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed lumbar spine disability and his noted inservice back injuries.  As noted above, there is a 2013 report by a VA physician that current low back problems originated during service.  

The Board finds that the VA opinion regarding the etiology of the Veteran's lumbar disability is fully informed, fully articulated, and well-reasoned.  She was clearly familiar with the fact that the Veteran's STRs did not corroborate the report of an inservice MVA.  However, she found that his current low back problems could be related to either inservice back injury - the lifting injury or the MVA.  Thus, based on all the evidence, the VA examiner provided a clear opinion noting that the Veteran's current lumbar spine disorder resulted from an inservice injury.  See Nieves, supra.  

Accordingly, the Board will afford the VA examiner's opinion significant probative value, and as such, the Board finds that the final required element for service connection for the Veteran's lumbar spine disability, lumbosacral strain with acute disc rupture, status post fusion, L3-L5, with posterior hardware, has been met.  See Walker, supra.  

In sum, the Board finds that all required elements to establish service connection for a lumbar spine disability have been met.  The Veteran has current diagnoses of significant lumbar disability, he was treated during service on more than one occasion for back problems, and the medical evidence of record has adequately established a nexus between his current lumbar spine diagnosis and his active service.  See 38 C.F.R. § 3.303 (2013).  

Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and service connection for a lumbar spine disability, diagnosed as lumbosacral strain with acute disc rupture, status post fusion, L3-L5, with posterior hardware, is granted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).  


ORDER

Entitlement to service connection for a lumbar spine disability, diagnosed as lumbosacral strain with acute disc rupture, status post fusion, L3-L5, with posterior hardware, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


